                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

MARY ANN BAUER,                                 )
                                                )
       Plaintiff,                               )       JURY DEMAND
                                                )
v.                                              )       Case no. 3:18-cv-01293
                                                )
MICHAEL S. FITZHUGH,                            )       Judge Eli J. Richardson
BERNARD SALANDY, and                            )
RUTHERFORD COUNTY, TENNESSEE,                   )       Magistrate Judge
                                                )       Barbara D. Holmes
       Defendants.                              )

     RUTHERFORD COUNTY, TENNESSEE’S, MOTION TO COMPEL DISCOVERY
        THROUGH COMPLIANCE WITH SUBPOENA AND FOR EXPENSES

       COME NOW, Defendants Sheriff Michael Fitzugh, Bernard Salandy, and

Rutherford County, Tennessee, by and through counsel, pursuant to Fed. R. Civ. P. 45

and Fed. R. Civ. P. 37, and moves this court to issue an order compelling Precision Pain

Care to comply in full with a Subpoena to Produce Documents, Information, or Objects

served on Precision Pain Care on April 2, 2020, and pay Defendants’ reasonable costs

and expenses for obtaining such order. (See subpoena attached hereto as Exhibit 1). In

support of their motion, Defendants state as follows:

                              I. PROCEDURAL HISTORY

       On April 2, 2019, Defendants served a subpoena on Precision Pain Care seeking

the production of various medical documents related to the Decedent, Joseph Allen

Bauer. (See Exhibit 1). The subpoena requested “[a] complete copy of all records,

reports, clinical notes, diagnostic test reports, office notes, opinion letters, hospital

records, correspondence, itemized billing statements and any other documentation in the

file pertaining to JOSEPH ALLEN BAUER for all dates of service.” (See Exhibit 1). The




     Case 3:18-cv-01293 Document 54 Filed 04/17/20 Page 1 of 6 PageID #: 183
subpoena instructed that the records should be produced before April 24, 2020.

      On April 6, 2020, Defendants received a phone call from MediCopy Services, Inc.

(hereinafter “MediCopy”), the third-party record management company for Precision Pain

Care, requesting proof of notice on Plaintiff’s counsel. In response, Defendant forwarded

the e-mail notice of the subpoena sent to Plaintiff’s counsel to MediCopy on April 6, 2020.

(See Exhibit 2). On April 7, 2020, Defendants sent a letter via fax confirming that it had

sent a copy of the subpoena to Plaintiff’s counsel. (See Exhibit 3). On April 7, 2020,

Defendants sent an e-mail to MediCopy requesting that the documents be sent in

accordance with the Federal Rules of Civil Procedure. (See Exhibit 4). On April 15, 2020,

Defendants received an e-mail from Precision Pain Care stating that it would not comply

with the subpoena unless it received additional documents not required under the Federal

Rules of Civil Procedure. (See Exhibit 5). To date, Defendants’ attorneys have not

received the requested documents.

                                II. LEGAL ARGUMENT

      Fed. R. Civ. P. 45 states that “a person responding to a subpoena to produce

documents must produce them as they are kept in the ordinary course of business or

must organize and label them to correspond to the categories in the demand.” Fed. R.

Civ. P. 45(e)(1)(A) (emphasis added). The Notes of Advisory Committee states that Fed.

R. Civ. P. 45(a)(1) “authorizes the issuance of subpoena to compel a non-party to produce

evidence independent of any deposition.” Fed. R. Civ. P. 45 advisory committee’s notes.

Federal Rule of Civil Procedure 45 further states that upon a written objection by the

person commanded to produce documents or tangible things, “at any time, on notice to

the commanded person, the serving party may move the court for the district where

                                            2


    Case 3:18-cv-01293 Document 54 Filed 04/17/20 Page 2 of 6 PageID #: 184
compliance is required for an order compelling production or inspection.” Fed. R. Civ. P.

45(d)(2)(B)(i). Notably, Fed. R. Civ. P. 45(a)(4) provides:

       If the subpoena commands the production of documents, electronically
       stored information, or tangible things or the inspection of premises before
       trial, then before it is served on the person to whom it is directed, a notice
       and a copy of the subpoena must be served on each party.

As stated above, notice and a copy of the subpoena was served on Plaintiff’s counsel.

While the rule does not require that the person to whom the subpoena is directed receive

a copy of the notice sent to the other party, Defendants sent the same to MediCopy

Services, Inc. in a good faith attempt to resolve this issue before filing this Motion with

this Court.

       Additionally, Fed. R. Civ. P. 37 provides that “on notice to other parties and all

affected persons, a party may move for an order compelling disclosure or discovery.” Fed.

R. Civ. P. 37(a)(1). Should the moving party prevail on its motion, the court may allow the

recovery of fees and expenses as follows:

       If the motion is granted—or if the disclosure or requested discovery is
       provided after the motion was filed—the court must, after giving an
       opportunity to be heard, require the party or deponent whose conduct
       necessitated the motion, the party or attorney advising that conduct, or both
       to pay the movant’s reasonable expenses incurred in making the motion,
       including attorney’s fees

       ...

       If the motion is granted in part and denied in part, the court may issue any
       protective order authorized under Rule 26(c) and may, after giving an
       opportunity to be heard, apportion the reasonable expenses for the motion.

Fed. R. Civ. P. 37(a)(5).

       To date, Defendants have not received any of the documents requested in the

subpoena served on Precision Pain Care on April 2, 2020. Defendants have expended

                                             3


    Case 3:18-cv-01293 Document 54 Filed 04/17/20 Page 3 of 6 PageID #: 185
time and resources to attempt to obtain information that was requested in a lawfully issued

subpoena. Although Defendants have endeavored to work with Precision Pain Care to

respond to Defendants’ subpoena, Defendants still do not have any of the requested

information.

      Furthermore, Defendants’ Motion to Compel Discovery through Compliance with

Subpoena is ripe because Precision Pain Care has expressly objected to the production

of documents requested in the subpoena. (See Exhibit 5). Thus, although the date for

compliance with the subpoena has not yet expired, Defendants’ motion to compel is ripe

because Fed. R. Civ. P. 45(d)(2)(B)(i) permits the serving party to move the court for an

order compelling production at any time following a written objection.

                                   III. CONCLUSION

      Based on the foregoing, Defendants move this Court to order Precision Pain Care

to produce all records pursuant to the subpoena served on April 2, 2020. Because

Defendants have used all reasonable means to obtain the documents in advance of filing

this motion, Defendants request the Court order Precision Pain Care to pay Defendants

the reasonable costs and fees, including reasonable attorney’s fees, associated with this

motion.




                                            4


    Case 3:18-cv-01293 Document 54 Filed 04/17/20 Page 4 of 6 PageID #: 186
                                Respectfully submitted,

                                HUDSON, REED & CHRISTIANSEN, PLLC

                                By:   s./ Daniel W. Ames
                                      D. Randall Mantooth, BPR 013875
                                      Nicholas C. Christiansen, BPR 30103
                                      Daniel W. Ames, BPR 036720
                                      16 Public Sq. N.
                                      Murfreesboro, TN 37130
                                      Email: rmantooth@mborolaw.com
                                             nchristiansen@mborolaw.com
                                             dames@mborolaw.com

                                      Attorneys for Defendants




                                  5


Case 3:18-cv-01293 Document 54 Filed 04/17/20 Page 5 of 6 PageID #: 187
                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the MOTION TO COMPEL
DISCOVERY THROUGH COMPLIANCE WITH SUBPOENA AND FOR EXPENSES has
been forwarded by electronic means via the court’s electronic filing system to:

       Robert D. MacPherson, Esq.
       MacPherson & Youmans, P.C.
       107 S. Greenwood St., Suite B
       Lebanon, TN 37087
       rdmacpherson@macyolaw.com

      I hereby certify that a true and correct copy of the MOTION TO COMPEL
DISCOVERY THROUGH COMPLIANCE WITH SUBPOENA AND FOR EXPENSES has
been forwarded via U.S. Mail, postage prepaid, and e-mail to:

       Precision Pain Care
       534 Highland Terrace
       Murfreesboro, Tennessee 37130
       Eburns@precisionpaincare.com

       MediCopy Services, Inc.
       8 City Pl., Suite 400
       Nashville, TN 37209
       fylee.soeu@medicopy.net

this the 17th day of April, 2019

                                       By:   s/Daniel W. Ames
                                             Daniel W. Ames




                                         6


    Case 3:18-cv-01293 Document 54 Filed 04/17/20 Page 6 of 6 PageID #: 188
